DETAILED ACTION
Response to Amendment
The amendment filed 03/01/2022 has been entered. Applicant’s amendments to the specification, drawings, and claims have overcome every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 11/15/2021. 
Specification
The disclosure is objected to because of the following informalities: in par. 0017, “shielding film” should be amended to read “sealing film” for consistency with the rest of the specification (the term “sealing film” is introduced in par. 0013 and used in the rest of the specification to reference a component intended to be broken such that fluid may be discharged from the storage space, such as in par. 0055).  
Appropriate correction is required.
Claim Objections
Claim 9 is objected to because of the following informalities:  in line 4, “shielding film” should read “sealing film” for consistency with the rest of the claims and the specification (see objection to the specification above).  
	Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-3 and 9-10 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2: claim 1 (lines 15-16) states that the surface of the holder body is opened so as for fluid to be discharged from the fluid pocket. However, claim 2 (lines 2-3) 
Regarding claim 3: claim 1 (line 4) states that the “fluid pocket [is] disposed on the holder body”, whereas claim 3 (lines 3-4) states that “the fluid pocket forms the storage space with a recess of the holder body”. It is therefore unclear whether the fluid pocket is a separate structure from or a part of the holder body. For purposes of examination, it will be considered that the fluid pocket may be either a separate structure from the holder body and/or a part of the holder body. 
Regarding claim 9: claim 1 (lines 15-16) states that the surface of the holder body is opened so as for fluid to be discharged from the fluid pocket. However, claim 9 (lines 4-7) indicates that a sealing film is broken so as for fluid to be discharged from the fluid pocket. It is therefore unclear whether fluid from the fluid pocket is discharged from an opening in the holder body or through an opening in the sealing film. For purposes of examination, it will be considered that the fluid may exit the fluid pocket through an opening in the sealing film and/or an opening in the holder body.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Raju (US 6558060 B1).
Regarding claim 1, Raju teaches a medical tube holder (abstract) comprising: a holder body (holder body 1; annotated fig. 2) configured to be folded for surrounding an outer surface of a medical tube (annotated fig. 2, col. 2:33-37); and a fluid pocket disposed on the holder body (fluid pocket 2; annotated fig. 2), the fluid pocket forming a storage space (col. 2:24-27) and being configured for discharging fluid stored therein to the outer surface of the medical tube by increased internal pressure when pressed by an external force (cols. 2:30-33, 3:2-3), wherein the holder body includes a first body (first body 3; annotated fig. 2) and a second body (second body 3; annotated fig. 2) separated from the first body by an interval (annotated fig. 2), wherein the medical tube is positioned between the first body and the second body (col. 3:3-6), and a distance of the interval is adjusted when the holder body is folded (as the device is folded and walls 11 and 12 move closer together, the interval decreases: annotated fig. 2, col. 2:33-37), wherein the fluid pocket protrudes outward from one surface of the holder body (annotated fig. 2), and another surface (annotated fig. 2) of the holder body opposite to the one surface is in contact with the medical tube when the holder body is folded (col. 3:3-6), and wherein the another surface of the holder body is opened (the another surface of the holder body 1 may be made of an open cell foam material, which is opened; col. 2:43-46) so as for the fluid to be discharged when the fluid pocket is pressed in a direction toward the another surface of the holder body by the external force (cols. 2:30-33, 3:2-3). 

    PNG
    media_image1.png
    236
    554
    media_image1.png
    Greyscale

Annotated Figure 2 (from Figure 2 of Raju)
Regarding claim 7, Raju further teaches each of a first body and a second body of the holder body has a plate shape (first body 3 and second body 3 both have a plate shape; annotated fig. 2) and is configured to be folded in a direction overlapping each other to surround the medical tube positioned therebetween (when the holder body 1 is folded such that walls 11 and 12 are facing one another, the first body and the second body overlap one another).
Response to Arguments
All arguments considered were filed 03/01/2022.
Applicant’s arguments, see pg. 6, lines 9-16, with respect to the drawings have been fully considered and are persuasive.  The objections to the drawings have been withdrawn. 
Applicant’s arguments, see pg. 6, lines 18-22, with respect to claim objections, have been fully considered and are persuasive.  The objection to claim 4 has been withdrawn. 
Applicant’s arguments, see pg. 7, lines 1-19, with respect to 35 U.S.C. 112 rejections, have been fully considered and are persuasive.  The 112(b) rejections of claims 3-12 have been withdrawn. 
Applicant’s arguments on pgs. 7-12 with respect to the 35 U.S.C. 102 and 103 rejections of claim(s) 1-12 have been considered but are moot because the new ground of rejection does 
Allowable Subject Matter
Claims 4-5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-3 and 9-10 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783